Citation Nr: 1509790	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  05-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for a left inguinal hernia scar prior to August 2, 2008, and in excess of 10 percent as of August 2, 2008.  


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the Veteran's scan and assigned ratings of 0 and 10 percent.  

The Board notes that a January 2009 rating decision granted an increased the rating for left inguinal hernia scar from noncompensable to 10 percent, effective December 11, 2008.  A May 2010 rating decision made the increased rating effective August 2, 2008.  However, as higher ratings are available before and after August 2, 2008, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains before the Board.  In October 2013, the Board remanded this claim for additional development.  


FINDINGS OF FACT

1.  Prior to August 2, 2008, the Veteran's left inguinal hernia scar did not manifest with instability or pain, did not cause limitation of motion, was stable, and did not exceed 39 square centimeters.  

2.  From August 2, 2008 onward, the Veteran's left inguinal hernia scar manifested with pain, but was stable and did not cause limitation of motion or exceed 39 square centimeters.  


CONCLUSIONS OF LAW

1.  Prior to August 2, 2008 the criteria for an initial compensable evaluation for a left inguinal hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7338-7806 (2003).

2.  From August 2, 2008 onward the criteria for an initial evaluation in excess of 10 percent for a left inguinal hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7338-7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for an initial compensable evaluation and an initial evaluation above 10 percent for the service connected scar disability is a downstream issue from rating decisions dated in March 2004 and January 2009, which initially established service connection for this disability and assigned the 0 and 10 percent initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 percent for a scar disability, such noncompliance is deemed to be non-prejudicial to this specific claim.  

Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  VA examinations were conducted in in June 2003, May 2008, August 2008, December 2008 and November 2013.  Those examinations describe the post-hernia surgery scar in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran filed a claim for a compensable evaluation prior to August 2, 2008 and an increase in his 10 percent evaluation thereafter for his scar disability in May 2004 and July 2009 notice of disagreements.  The RO denied his increase in multiple rating decisions, and the Veteran perfected an appeal as to this issue.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's left inguinal hernia scar as 0 and 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7338-7804.  

VA received the Veteran's claim for service connection for his scar in March 2003.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  However, the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Here, the Veteran's claim was received before October 23, 2008 and neither he, nor his representative, has requested review under the revised criteria, the Board will only consider the criteria for rating scars in effect before October 23, 2008.

The Veteran has received considerable private and VA treatment for his disabilities, but the treatment records do not discuss the hernia scar, and therefore the records are in general not relevant to the Veteran's increased rating claim for his scar that is currently on appeal. 

The Veteran has received multiple VA examinations for his left inguinal hernia residuals, including his scar.  The first examination the Veteran underwent was in June 2003.  On physical examination, the examiner noted that the Veteran had a well-healed surgical scar over his left inguinal hernia running longitudinally.  The scar was nontender to palpation.  The examiner did not make note of any instability or pain associated with the scar.  

In May 2008 the Veteran had another VA examination for his digestive issues and other "miscellaneous conditions."  At that examination, the examiner noted the Veteran's history of hernia surgical repair, and also noted that the Veteran had a "well healed L. inguinal hernia repair with no residual."  

In August 2008 the Veteran had a VA examination specifically for his hernia scar, and at that examination the Veteran reported that his incision had healed fully and that he had gone on to have a full recovery after the 1966 left inguinal hernia surgery.  He noted that he needed another surgery in 1977, and that from that surgery he went on to be "fairly symptom free for a number of years."  The examiner noted the Veteran's report that eventually he went on to develop pain and discomfort in the area of his surgery, and was seen in 2007 or 2008 at the VAMC surgery clinic with a small hernia recurrence.  The examiner noted the Veteran's report that his current symptoms at the time of the August 2008 VA examination were discomfort and pain.  The pain was made worse with walking, getting out of bed and straining, and sometimes his scar hurt at rest.  Upon physical examination the examiner noted that there was a 12 centimeter scar running along the inguinal ligament near the pubic eminence.  He observed that the scar was not deep, did not limit hip motion, and was stable.  However, the examiner found the scar to be mildly painful to palpation.  There was also a 6 centimeter scar that appeared to transverse the 12 centimeter scar in a cross, and a 3 centimeter scar that was noted to be distally located to the left and right of the umbilicus as a result of a hernia surgery in July 2000.  Again, the scar was not deep, did not limit hip motion and was stable and not painful to palpation.  

In December 2008 the Veteran was afforded another VA examination for his left hernia scar.  At that examination the examiner noted that the Veteran's scar was still 12 centimeters in length, with tenderness on palpation and no adherence to underlying tissue.  There was no limitation in motion or loss of function and no underlying soft tissue damage.  There was another approximately 6 centimeter scar crossing the 12 centimeter one, with tenderness on palpation but no adherence to underlying tissue, no result of limitation in motion or loss of function and no underlying soft tissue damage.  The Veteran's 3 centimeter scar was noted to not be tender upon palpation, and did not result in any limitation of motion, loss in function or soft tissue damage.  The examiner reiterated in his comments that none of the scars were deep or caused limitation of motion of the Veteran's groin or hip, and that none of the scars were instable.  The two initial scars were tender to touch, but the laparoscopic scar from his third hernia surgery was not painful.  

In November 2013 the Veteran received a final VA examination for his left hernia scar.  At that examination the examiner reviewed the Veteran's claims file and examined the Veteran in-person.  He noted the Veteran's left inguinal hernia repair scar, and found that in total the Veteran had 3 scars in relation to his left hernia repairs.  The examiner noted that none of the scars were unstable, all of the scars were painful, and that none of the scars were deep or limited the Veteran's function or ability to work.  

The competent and probative evidence of record indicates that the Veteran's scars with relation to his left inguinal hernia surgeries were less than 929 square centimeters in size, were stable for the entire appeal period, did not limit motion for the entire appeal period, and were painful only from August 2008 onward.  

In evaluating the diagnostic codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  The Veteran's scar is not "deep," and also does not cause limited motion Diagnostic Code 7801 does not apply.  Diagnostic Code 7802 does not apply because the Veteran's scar of 12 square centimeters is less than the 929 square centimeter area that is associated with a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2003).

Under Diagnostic Code 7803, a 10 percent rating is assigned when a scar is superficial and unstable.  However, the Veteran's scar has not be found to be unstable at any time and therefore 7803 is inapplicable.  Diagnostic Code 7804 applies, as the Veteran's scar is superficial and has become painful on examination.  

As the Veteran's scar was not deep and did not cause limitation of motion, a compensable rating is not warranted prior to August 2, 2008 and a rating in excess of 10 percent is not warranted from August 2008 onward pursuant to Diagnostic Codes 7801 and 7802.  Pursuant to Code 7803, a compensable rating is not warranted prior to August 2008 because the Veteran's scars were not unstable.  The Veteran is already in receipt of the maximum rating under Code 7803 from August 2008 onward.  Moreover, the evidence does not show that the Veteran's scars were painful prior to August 2008, as the examiners on multiple occasions found the scar not to be tender.  Therefore a compensable rating under Code 7804 is not warranted prior to August 2008.  Again, the Veteran is already in receipt of the maximum rating under Code 7804 from August 2008 onward. 

For the above reasons, a compensable schedular rating for the Veteran's scars is not warranted prior to August 2, 2008 and a schedular rating in excess of 10 percent is not warranted from August 2, 2008 onward.  The Board therefore finds that the claim for an increased rating must be denied.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scars is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7800-7804, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and tenderness.  See 38 C.F.R. § 38 C .F.R. § 4.118.  The 0 and 10 percent ratings under Diagnostic Code 7804 were granted based on recognition of the Veteran's symptomatic disability characterized by pain.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's scar related symptoms within the parameters of the schedular rating that is assigned.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's scars with pain.

As such, referral for consideration of an extraschedular evaluation is not warranted.  

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his hernia scars preclude gainful employment.  Therefore, a claim for TDIU has not been raised.







ORDER

A rating in excess of 10 percent for the left inguinal hernia scars, to include an initial compensable rating for a left inguinal hernia scar prior to August 2, 2008, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


